Citation Nr: 1723852	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  14-23 079	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963 and from September 1963 to September 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

A December 2016 Board decision denied a grant of service connection for obstructive sleep apnea.  Prior to the issuance of the Board decision, on October 18, 2016, the Veteran's representative submitted a request for a complete copy of the Veteran's claims file, which was received by the VA Records Management Center on October 24, 2016.  When the Veteran files a request for records pursuant to 38 C.F.R. § 1.577 and the relevant records are in the custody of the Board, as was the case here, then the records request must be reviewed and process prior to the Board taking any action on the appeal.  38 C.F.R. § 20.1200 (2016).  To avoid any prejudice to the Veteran, the portion of the Board's December 2016 decision that denied entitlement to service connection for obstructive sleep apnea is vacated herein, and a new decision on this issue will be entered.  

The Board notes that the remaining issues addressed in the December 2016 decision were remanded for further development, and accordingly that portion of the decision is not prejudicial to the Veteran and thus will not be disturbed.  



	                        ____________________________________________
	A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals


